MEMORANDUM **
Manuel Florez, a federal prisoner, appeals pro se from the denial of his motion *121under 28 U.S.C. § 2255 to vacate, set aside, or correct the sentence imposed following his conviction for conspiracy to distribute methamphetamine. Following Florez’s direct appeal, another count was dismissed, and he was resentenced. The government correctly concedes that the district court erred in denying without an evidentiary hearing Florez’s claim that he was deprived of his Sixth Amendment right to effective assistance of counsel when his attorney did not file an appeal after resentencing even though Florez allegedly instructed him to do so. See United States v. Sandoval-Lopez, 409 F.3d 1193, 1198 (9th Cir.2005). We therefore vacate the district court’s order and remand for further proceedings.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.